It seems to be generally agreed that: "It is a general rule that acts of independent tort-feasors, each of which causes some damage, may not be combined to create a joint liability at law for damages." Annotations, 9 A.L.R. 939; 35 A.L.R. 409; 52 Am. Jur., Torts, § 112. To establish joint liability between defendants Clark and Hettich for damages resulting from the two collisions, plaintiff must establish that both defendants were negligent; that their negligence was contemporaneous or concurrent, and that the negligence of both was the proximate cause of the injuries. The test of concurrence is whether a collision would have occurred in the absence of the negligence of either defendant. Chiles v. Rohl, 47 S.D. 580, 201 N.W. 154.
It is obvious that defendant Hettich had no part in the first collision which occurred between plaintiff and Clark, and that Hettich and his employer may not be joined with Clark and his employer in an action to recover the damages resulting from that collision.
In Bruening v. Miller, 57 S.D. 58, 230 N.W. 754, 758, the evidence showed that a threshing rig was standing on the right side of the road; there were sixteen feet of clear road east of it open for traffic, and this court said:
"It was the duty of appellant in approaching and attempting to pass around a known obstruction in the highway to have his car in such control as not to collide with the vehicle he was attempting to pass, or the one he might meet."
On the question of contributory negligence, the court said:
"In this case the most that can be said concerning the threshing rig in the highway is that it did nothing more than furnish a condition by which the injury by the subsequent independent act of a third person occurred. In such a case the existence of the condition is not the proximate cause of the injury."
In the case of Christensen v. Krueger, 66 S.D. 66,278 N.W. 171, the car in which plaintiff was riding turned out to pass a truck standing on the right lane of the highway. *Page 551 
The car had plenty of clear space on the pavement in which to pass on the left side of the truck. Recovery was denied in the circuit court and on appeal this court affirmed the decision on authority of Bruening v. Miller, supra.
In the case of Wallace v. Brende; 67 S.D. 326, 292 N.W. 870, 872, the evidence clearly showed that the negligence of the drivers of the car and of the truck was contemporaneous. In distinguishing Bruening v. Miller, supra, and Christensen v. Krueger, supra, this court said:
"In both cited cases the obstruction was stationary on the highway and was observed by the driver of the oncoming car for a considerable distance prior to the accident. It also appeared that the vehicle obstructing the highway presented an obvious existing condition which did not change from the time it was observed by the driver of the oncoming car until the occurrence of the collision or accident. Such is not true in this case. Here the negligent acts of the driver of the Brende car and the driver of the truck were contemporaneous and both acts of negligence were such that without either one the harm would not have been done. Here it appears that the negligent acts of the driver of the Brende car actually concurred in causing the result and did not simply furnish a condition by which the result was made possible through the subsequent independent act of a third person."
In this case plaintiff's truck was a stationary obstruction on the highway and its condition did not change from the time it was, or should have been, observed by the defendant Hettich. This condition was not a proximate cause of the collision. The collision resulted from a subsequent independent act of Hettich. If as plaintiff contends Hettich was negligent in failing to stop or pass to the left and thus avoid a collision, such negligence was the proximate cause of the second collision.
On the authority of the cases referred to above, it is my opinion that defendants Clark and Hettich were not joint tort-feasors and that the order granting separate trials should be affirmed. *Page 552